--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
MASTER AGREEMENT


by and between


SprintCom, Inc.
(“Sprint”)
 
and


Shenandoah Personal Communications, LLC
(“Shentel”)
 
dated as of


August 10, 2015
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
Section 1.1
Definitions
1
Section 1.2
Interpretation
8
 
ARTICLE II MONTHLY RETAINAGE REDUCTION
8
Section 2.1
Monthly Retainage Reduction
8
Section 2.2
Shentel Reimbursement
9
Section 2.3
Sprint Payment for Active Sprint Retail Subscribers
9
Section 2.4
Reporting and Audit Rights.
10
 
ARTICLE III CLOSING
10
Section 3.1
Time and Place
10
Section 3.2
Deliveries
11
Section 3.3
Procedure
11
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SPRINT
11
Section 4.1
Organization and Authority; Non-Contravention
11
Section 4.2
No Conflicts
12
Section 4.3
Qualification
12
Section 4.4
Litigation
12
Section 4.5
No Brokers
12
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SHENTEL
12
Section 5.1
Organization and Authority; Non-Contravention
13
Section 5.2
No Conflicts
13
Section 5.3
FCC Matters
13
Section 5.4
Compliance with Laws
16
Section 5.5
Shentel Entities
16
Section 5.6
Litigation
16
Section 5.7
Agreements, Contracts and Commitments
16
Section 5.8
Brokers
17
 
ARTICLE VI COVENANTS AND AGREEMENTS
17
Section 6.1
Covenants and Agreements
17
Section 6.2
Other Commercial Arrangements
20
Section 6.3
Notice of Certain Events
24
Section 6.4
Confidentiality
24
Section 6.5
Further Assurances
24
Section 6.6
Updated Schedules
24
Section 6.7
Due Diligence; Access to Employees
25
Section 6.8
Equipment Receivables.
25
Section 6.9
Amendment of Certain Agreements
28
Section 6.10
Lease Assignment and Termination
28
Section 6.11
Migration Plan
28
Section 6.12
Services Receivables.
28

 

--------------------------------------------------------------------------------

ARTICLE VII CONDITIONS TO CLOSING
28
Section 7.1
Conditions to the Obligations of Shentel
28
Section 7.2
Conditions to the Obligations of Sprint
29
 
ARTICLE VIII TERMINATION
30
Section 8.1
Termination
30
Section 8.2
Effect of Termination
31
 
ARTICLE IX SURVIVAL AND INDEMNIFICATION
31
Section 9.1
Survival
31
Section 9.2
Indemnification by Shentel
32
Section 9.3
Indemnification by Sprint
32
Section 9.4
Remedies
32
 
ARTICLE X MISCELLANEOUS
33
Section 10.1
Assignment
33
Section 10.2
Notices
33
Section 10.3
Applicable Law
34
Section 10.4
Entire Agreement; Amendment and Waivers
34
Section 10.5
Counterparts
34
Section 10.6
Invalidity
35
Section 10.7
Headings
35
Section 10.8
Expenses
35
Section 10.9
Publicity
35
Section 10.10
No Third Party Beneficiaries
35
Section 10.11
Waiver of Jury Trial
35



Exhibits


Exhibit A
Spectrum Assignment Documentation
Exhibit B
Assignment and Assumption Agreement
Exhibit C
Termination Agreement

 

--------------------------------------------------------------------------------

MASTER AGREEMENT
 
THIS MASTER AGREEMENT (this “Agreement”) is made as of August 10, 2015, by and
among SprintCom, Inc., a Kansas corporation (“Sprint”), and Shenandoah Personal
Communications, LLC, a Virginia limited liability company (“Shentel”).  Sprint
and Shentel are individually referred to in this Agreement as a “Party” and
collectively as the “Parties.”  Capitalized terms used herein without definition
have the meanings ascribed to such terms in Article I.
 
RECITALS
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of August 10, 2015, by and among Shenandoah
Telecommunications Company, a Virginia corporation (“Parent”), Gridiron Merger
Sub, Inc., a Delaware corporation and wholly-owned, direct subsidiary of Parent
(“Merger Sub”), and NTELOS Holdings Corp., a Delaware corporation (“nTelos”),
Merger Sub will merge with and into nTelos, with nTelos surviving the merger as
a wholly-owned, direct subsidiary of Parent (the “Merger”);
 
WHEREAS, as a result of the Merger, Parent, through its wholly-owned
subsidiaries, will hold (i) certain licenses for wireless communications
services in the service territory served by nTelos prior to the effective time
of the Merger (the “Effective Time”), as such territory is more particularly
described in Exhibit A of the Shentel Affiliate Addendum (the “Former nTelos
Service Area”), and (ii) assets, business and Subscribers in the Former nTelos
Service Area (collectively, the “nTelos Business”);
 
WHEREAS, the existing business relationship between Shentel and Sprint is
governed by, among other agreements, the Management Agreement and the Services
Agreement (collectively, as amended, the “Shentel Affiliate Agreements”); and
 
WHEREAS, Shentel and Sprint desire to (i) make certain adjustments in their
relationship and obligations to each other with respect to Shentel’s wireless
communications business, and (ii) engage in the other transactions as
contemplated herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, conditions and agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
ARTICLE I


DEFINITIONS
 
Section 1.1                   Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
“Active Sprint Affiliate Subscriber” means a Converted nTelos Affiliate
Subscriber that, as of the Determination Date, (i) for a post-paid Subscriber,
is not more than 90 days overdue on

--------------------------------------------------------------------------------

payment to Sprint and (ii) for a pre-paid Subscriber, has available units or an
additional purchase of units has occurred within a sixty (60) day period ending
with the Determination Date.
 
“Active Sprint Retail Subscriber” means a Converted nTelos Retail Subscriber
that, as of the Retail Determination Date, (i) for a post-paid Subscriber, is
not more than 90 days overdue on payment to Sprint and (ii) for a pre-paid
Subscriber, has available units or an additional purchase of units has occurred
within a sixty (60) day period ending with the Retail Determination Date.
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with that Person.  For purposes of this
definition, “control” (including the terms “controlling” and “controlled”) means
the power to direct or cause the direction of the management and policies of a
Person, directly or indirectly, whether through the ownership of equity
interests, by contract or otherwise.  For all purposes of this Agreement,
following the Merger nTelos shall be deemed to be an Affiliate of Shentel.
 
“Amended and Restated Resale Agreement” shall mean the Amended and Restated
Resale Agreement, dated as of May 1, 2014, by and among West Virginia PCS
Alliance, L.C., Virginia PCS Alliance, L.C., NTELOS Inc., Sprint Spectrum L.P.,
and certain Affiliates of Sprint.
 
“Business Day” shall mean any day, other than Saturday or Sunday, on which
commercial banks and foreign exchange markets are open for business in the State
of New York.
 
“Communications Act” shall mean the Communications Act of 1934, as amended from
time to time.
 
“Consent” shall mean all Governmental Authorizations and consents,
registrations, approvals, permits, authorizations or waivers of other third
parties.
 
“Converted nTelos Affiliate Subscribers” shall mean the sum of (i) X plus (ii)
Y, where:
 
X = those Subscribers who are Former nTelos Affiliate Customers that satisfy the
following criteria as of the Determination Date: (i) the Subscriber’s MDN has
been provisioned onto Sprint’s platform; (ii) Sprint has the capability to
invoice all the Subscriber’s usage after provisioning; (iii) Sprint has the
capability to manage billing, customer care, and all other aspects of the
customer relationship with the Subscribers, in accordance with the Shentel
Affiliate Agreements; and (iv) the Subscriber’s MDN, CPNI, and account
information is no longer active or available on any nTelos or Shentel platform
or back office system, but is in Sprint’s possession, custody, and control
consistent with the Shentel Affiliate Agreements.
 
Y = each other Subscriber on the Sprint billing platform as of the Determination
Date who is Homed to the Former nTelos Service Area and who became a Subscriber
at any time after the Closing Date (excluding, for the avoidance of doubt, (i)
any Sprint/nTelos Subscribers and (ii) any Former nTelos Customers).
 
2

--------------------------------------------------------------------------------

“Converted nTelos Retail Subscribers” shall mean those Subscribers who are
Former nTelos Retail Customers, except for those Former nTelos Retail Customers
Homed to the geographic areas covered by the NPA-NXXs set forth on Schedule I,
that satisfy the following criteria as of the Retail Determination Date: (i) the
Subscriber’s MDN has been provisioned onto Sprint’s platform; (ii) Sprint has
the capability to invoice all the Subscriber’s usage after provisioning; and
(iii) Sprint has the capability to manage billing, customer care, and all other
aspects of the customer relationship with the Subscribers.
 
“CPNI” shall mean customer proprietary network information.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“FCC” shall mean the Federal Communications Commission.
 
“FCC Consents” shall mean the Consents issued or granted by the FCC required to
effect the transactions and specified in Section 6.1(b) of this Agreement.
 
“FCC Licenses” shall mean all licenses and authorizations issued by the FCC with
respect to the spectrum that Sprint and its Affiliates may use to provide
wireless communication services held by nTelos prior to the Closing related to
the Former nTelos Service Area as set forth on Schedule II attached hereto.
 
“FCC Rules” shall mean the rules and regulations established by the FCC pursuant
to the Communications Act, as amended from time to time, together with all
orders and public notices of the FCC.
 
“Final Order” shall mean an action or decision that has been granted by the FCC
as to which (i) no request for a stay or similar request is pending, no stay is
in effect, the action or decision has not been vacated, reversed, set aside,
annulled or suspended and any deadline for filing such request that may be
designated by statute or regulation has passed, (ii) no petition for rehearing
or reconsideration or application for review is pending and the time for the
filing of any such petition or application has passed, (iii) the FCC does not
have the action or decision under reconsideration on its own motion and the time
within which it may effect such reconsideration has passed, and (iv) no appeal
is pending, including other administrative or judicial review, or in effect and
any deadline for filing any such appeal that may be designated by statute or
rule has passed.
 
“Former nTelos Affiliate Customers” shall mean, collectively, all of the
Customers who are Homed to the Former nTelos Service Area.
 
“Former nTelos Customers” shall mean the Customers in the nTelos Footprint as of
the Closing Date.  For the avoidance of doubt, the Former nTelos Customers shall
comprise the Former nTelos Affiliate Customers and the Former nTelos Retail
Customers as of the Closing Date.
 
“Former nTelos Retail Customers” shall mean, collectively, all of the Customers
who are Homed to the NPA-NXXs covering the geographic areas set forth on
Schedule III.
 
3

--------------------------------------------------------------------------------

“Governmental Authorizations” shall mean any license, permit, certificate of
authority, waiver, variance, order, operating rights, approval, certificate of
public convenience and necessity, registration or other authorization, consent
or clearance to construct or operate a facility, including any emissions,
discharges or releases therefrom, or to transact an activity or business, to
construct a tower, or to use an asset or process, in each case issued or granted
by a Governmental Entity.
 
“Governmental Entity” shall mean any domestic or foreign governmental or
regulatory authority, court, agency, department, division, commission, body or
other legislative, executive or judicial governmental entity, including any
subdivision thereof and any entity specifically designated by Law to administer,
manage or oversee any governmental or regulatory program established under
federal or state Law.
 
“Homed” shall mean, with respect to a Subscriber, the geographic area covered by
such Subscriber’s NPA-NXX.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time.
 
“Intercarrier Roamer Service Agreement” shall mean the Intercarrier Roamer
Service Agreement, dated as of May 1, 2014, by and between Sprint Spectrum L.P.,
certain Affiliates of Sprint, and NTELOS Inc.
 
“Interference Consent” shall mean any agreement or arrangement between a Party
and any Person, including any present or proposed PCS, cellular, or microwave
system operator or any PCS, cellular, or microwave licensee, conditional
licensee or applicant with respect to co-channel and/or adjacent channel
interference, the coordination of adjacent market channel use or other matters
concerned with the operation of adjacent markets, allowing interference,
restricting station operations, licensing or location, or limiting transmission
time.
 
“Intra-Company Lease” shall mean the intra-company spectrum lease between
nTelos, Inc. and its subsidiary, West Virginia PCS Alliance, L.C.
 
“Knowledge” shall mean the actual knowledge, after reasonable inquiry, of any of
Shentel’s executive officers.
 
“Law” shall mean all federal, state, local or non-U.S. laws, statutes,
ordinances, codes, rules, regulations and decrees of Governmental Entities.
 
“Lien” shall mean pledges, liens, charges, mortgages, deeds of trust,
restrictions, covenants, title retention agreements, options, leases, licenses,
easements, encroachments, encumbrances and security interests of any kind or
nature whatsoever.
 
“Management Agreement” shall mean the Sprint PCS Management Agreement, dated as
of November 5, 1999, by and among Sprint Spectrum L.P., WirelessCo, L.P., Sprint
Communications Company L.P., APC PCS, LLC, PhillieCo, L.P. and Shenandoah
Personal Communications, LLC, as amended and supplemented from time to time.
 
4

--------------------------------------------------------------------------------

“MDN” shall mean mobile device number.
 
“Net Service Fee” has the meaning ascribed to such term in the Services
Agreement.
 
“nTelos Footprint” shall mean the territory covered by the following Basic
Trading Areas (BTAs) identified by the FCC authorizations:  BTA #12 (Altoona,
PA); BTA #23 (Athens, OH); BTA #35 (Beckley, WV); BTA #48 (Bluefield, WV); BTA
#73 (Charleston, WV); BTA #75 (Charlottesville, VA); BTA #80 (Chillicothe, OH);
BTA #82 (Clarksburg-Elkins, WV); BTA #100 (Cumberland, MD); BTA #104 (Danville,
VA); BTA #137 (Fairmont, WV); BTA #179 (Hagerstown, MD-Chambersburg,
PA-Martinsburg, WV); BTA #183 (Harrisonburg, VA); BTA #197 (Huntington,
WV-Ashland, KY); BTA #259 (Logan, WV); BTA #266 (Lynchburg, VA); BTA #284
(Martinsville, VA); BTA #306 (Morgantown, WV); BTA #342 (Parkersburg,
WV-Marietta, OH); BTA #359 (Portsmouth, OH); BTA #374 (Richmond-Petersburg, VA –
only including Brunswick and Mecklenburg County, VA); BTA #376 (Roanoke, VA);
BTA # 430 (Staunton-Waynesboro, VA); BTA #471 (Wheeling, WV); BTA #474
(Williamson, WV – Pikeville, KY); BTA # 479 (Winchester, VA); and BTA #487
(Zanesville-Cambridge, OH).
 
“nTelos-Sprint Spectrum Leases” shall mean, collectively, (i) the Long-Term De
Facto Spectrum Leasing Agreement, dated as of May 21, 2014, by and among Nextel
Communications of the Mid-Atlantic, Inc., Nextel WIP License Corp., Nextel WIP
Expansion Two Corp., Nextel License Holdings 1, Inc., and NTELOS Inc.; (ii) the
Long-Term De Facto Spectrum Leasing Agreement, dated as of May 21, 2014, by and
among APC PCS, LLC, WirelessCo, L.P., SprintCom, Inc., Nextel Communications of
the Mid-Atlantic, Inc., Nextel License Holdings 4, Inc., Nextel License Holdings
1, Inc., and NTELOS Inc.; and (iii) the Long-Term De Facto Spectrum Leasing
Agreement, dated as of May 21, 2014, by and among NSAC, LLC, Clearwire Spectrum
Holdings, LLC, Clearwire Spectrum Holdings III, LLC, Alda Wireless Holdings,
LLC, and NTELOS Inc.
 
“Other nTelos Spectrum Leases” shall mean, collectively, (i) the Amended and
Restated MDS Lease Agreement, dated as of August 3, 2000, by and between John
Dudeck and CFW Cable Inc.; (ii) the Amended and Restated MDS Lease Agreement,
dated as of August 3, 2000, by and between Blake Twedt and CFW Cable Inc.; (iii)
the Amended and Restated MDS Lease Agreement, dated as of August 3, 2000, by and
between Ivan Nachman and CFW Cable Inc.; (iv) the Agreement, dated as of July 8,
1992, by and between Lynchburg City Schools and Charlottesville Quality Cable
Operating Company, as amended by that certain Amendment and Renewal, dated as of
June 2, 2004, by and between Lynchburg City Schools and NTELOS Cable Inc.; and
(v) any extensions, renewals, replacements or similar modifications to any of
the foregoing.
 
“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, company, limited liability
company, trust, joint venture, estate, association, organization or other entity
or Governmental Entity or “group” (as defined in the Exchange Act).
 
“Proceeding” shall mean any investigation, action, arbitration, proceeding,
litigation or suit (whether civil, criminal or administrative) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.
 
5

--------------------------------------------------------------------------------

“Services Agreement” shall mean the Sprint PCS Services Agreement, dated as of
November 5, 1999, by and between Sprint Spectrum L.P. and Shenandoah Personal
Communications, LLC, as amended and supplemented from time to time.
 
“Subscriber” shall mean a customer with a unique NPA-NXX, provided that if a
customer has more than one NPA-NXX, there shall be deemed to be a Subscriber for
each unique NPA-NXX.
 
“Transfer” shall mean to sell, transfer, deliver, convey, assign or otherwise
dispose of the applicable asset.
 
“Transactions” shall mean the transactions contemplated by this Agreement
(excluding the Merger) and by each of the other Transaction Documents.
 
“Transaction Documents” shall mean, collectively, this Agreement and each of the
documents referred to in Section 3.2.
 
In addition to the foregoing, the following terms shall have the meanings
ascribed to them in the Sections or Articles identified below:
 
Term
Section/Article
 
Adverse Regulatory Condition
6.1(b)
Agreement
Preamble
Assignment and Assumption Agreement
6.2(c)(i)
Assignment Documentation
6.2(c)(i)
Assumed Liabilities
6.2(c)(ii)
Cap
2.1
Closing
3.1
Closing Date
3.1
Customer Agreements
6.2(c)(i)
Customer Assumed Liabilities
6.2(c)(ii)
Customers
6.2(c)(i)
Determination Date
2.2
Effective Time
Recitals
Enterprise Customer
6.2(c)(i)
Enterprise Customer Agreements
6.2(c)(i)
Equipment Receivables
6.8(a)
Equipment Receivables Payment Period
6.8(b)
Excluded Contract
6.2(c)(v)
Excluded Liabilities
6.2(c)(iii)
FAA
5.3(c)
FCC Applications
6.1(b)
First-Year Collected Amount
6.8(c)
First-Year Deficit True-Up Amount
6.8(d)(i)
First-Year Equipment Receivables Calculation
6.8(c)
Final Equipment Receivables Amount
6.8(e)

 
6

--------------------------------------------------------------------------------

Final Equipment Receivables Calculation
6.8(e)
First-Year Surplus True-Up Amount
6.8(d)(ii)
First-Year Target Amount
6.8(d)(i)
First-Year True-Up Date
6.8(c)
Former nTelos Service Area
Recitals
Individual Customer
6.2(c)(i)
Losses
9.2
Merger
Recitals
Merger Agreement
Recitals
Merger Sub
Recitals
Migration Plan
6.11
Monthly Retainage Reduction
2.1
nTelos
Recitals
nTelos Business
Recitals
Original Equipment Receivables Amount
6.8(b)
Parent
Recitals
Parties
Preamble
Party
Preamble
Post-Closing Reimbursement Period
2.2(a)
Pre-Closing Services Receivables
6.12(a)
PUCs
4.2
Reduction Credit
2.1
Regulatory Condition
6.1(b)
Rejected Contract
6.2(c)(v)
Required Consent Contract
6.2(c)(iv)
Restrictive Contract
6.2(c)(v)
Retail Customer Transition Services Agreement
6.2(e)
Retail Determination Date
2.3
Retail Stores Transfer Agreement
6.2(f)
Retained Consent Contract
6.2(c)(iv)
Review Date
6.2(c)(iv)
Services Receivables
6.12(a)
Shentel
Preamble
Shentel Affiliate Addendum
6.2(a)
Shentel Affiliate Agreements
Recitals
Shentel Disclosure Schedule
V
Shentel Entities
5.3(a)
Shentel Entity
5.3(a)
Shentel Indemnified Persons
9.3
Shentel Report
2.3(a)
Spectrum Assignment Documentation
6.2(b)(i)
Spectrum Assumed Liabilities
6.2(b)(ii)
Sprint
Preamble
Sprint Equipment Receivables Payment
6.8(b)
Sprint Indemnified Persons
9.2
Sprint Monthly Retainage Amounts
2.1

 
7

--------------------------------------------------------------------------------

Sprint/nTelos Subscribers
6.2(c)(ix)
Sprint Report
2.3(b)
Termination Agreement
6.2(d)
Updated Schedules
6.6

 
Section 1.2                  Interpretation.  Interpretation of this Agreement
shall be governed by the following rules of construction:  (i) words of the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires; (ii)
references to the terms Article, Section and paragraph are references to the
Articles, Sections and paragraphs to this Agreement unless otherwise specified;
(iii) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar
words refer to this entire Agreement, including the Shentel Disclosure Schedule
and the other schedules and exhibits hereto; (iv) references to “$” shall mean
U.S. dollars; (v) the word “including” and words of similar import when used in
this Agreement shall mean “including without limitation,” unless otherwise
specified; (vi) the word “or” shall not be exclusive; (vii) references to
“written” or “in writing” include in electronic form; (viii) provisions shall
apply, when appropriate, to successive events and transactions; (ix) the
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement; (x)
Sprint and Shentel have each participated in the negotiation and drafting of
this Agreement and if an ambiguity or question of interpretation should arise,
this Agreement shall be construed as if drafted jointly by the parties thereto
and no presumption or burden of proof shall arise favoring or burdening either
Party by virtue of the authorship of any of the provisions in this Agreement;
(xi) a reference to any Person includes such Person’s successors and permitted
assigns; (xii) any reference to “days” means calendar days unless Business Days
are expressly specified; and (xiii) when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded, and, if the last day of such period is not a
Business Day, the period shall end on the next succeeding Business Day.
 
ARTICLE II


MONTHLY RETAINAGE REDUCTION
 
Section 2.1                   Monthly Retainage Reduction. From and after the
Closing, the monthly amounts that Sprint and its Affiliates are entitled to
retain as a Prepaid Management Fee and/or a Fee Based on Billed Revenue (as
those terms are defined in the Management Agreement) (collectively, the “Sprint
Monthly Retainage Amounts”), shall be reduced (each such monthly reduction, a
“Monthly Retainage Reduction”) by $4,200,000 (subject to adjustment pursuant to
this Section 2.1, the “Cap”).  If a Sprint Monthly Retainage Amount is less than
$4,200,000 (such shortfall, the “Reduction Credit”), then:
 
(a)               the applicable Monthly Retainage Reduction shall equal such
Sprint Monthly Retainage Amount; and
 
(b)                the Reduction Credit shall, at Shentel’s option, be:
 
8

--------------------------------------------------------------------------------

(i)             carried forward such that the Cap for the next succeeding month
shall be increased by an amount equal to such Reduction Credit (it being
understood that unused Reduction Credits shall accumulate and be carried forward
with corresponding increases to the Cap until all such Reduction Credits have
been realized through Monthly Retainage Reductions (or been offset pursuant to
clause (ii) below), at which time the Cap shall be reduced to $4,200,000,
subject to further adjustment pursuant hereto), and/or
 
(ii)            deducted from any amount required to be paid by Shentel to
Sprint pursuant to Section 2.2.
 
The Monthly Retainage Reductions shall be payable on a monthly basis to
“Manager” under Section 10.12 of the Management Agreement, until such time as
the aggregate Monthly Retainage Reductions equal $251,800,000.  For the
avoidance of doubt, the Cap shall never be lower than $4,200,000.  Schedule 2.1
sets forth examples of the calculations and adjustments contemplated by this
Section 2.1.
 
Section 2.2                   Shentel Reimbursement.  If, on the 180th day
following the Closing Date (or if such date is not a Business Day, on the first
Business Day after such 180th day) (the “Determination Date”),
 
(a)                the number of Active Sprint Affiliate Subscribers is less
than seventy-five percent (75%) of the higher of (i) the number of Former nTelos
Affiliate Customers and (ii) 271,900, then Shentel shall pay to Sprint One
Million Dollars ($1,000,000) per month for twenty-four (24) months (the
“Post-Closing Reimbursement Period”), or
 
(b)                the number of Active Sprint Affiliate Subscribers is more
than seventy-five percent (75%) but less than eighty-five percent (85%) of the
higher of (i) the number of Former nTelos Affiliate Customers and (ii) 271,900,
then Shentel shall pay to Sprint Five Hundred Thousand Dollars ($500,000) per
month during the Post-Closing Reimbursement Period.
 
If a payment is required pursuant to Sections 2.2(a) or 2.2(b), the first
payment shall be due within ten (10) days after the Parties shall have agreed on
the number of Active Sprint Affiliate Subscribers pursuant to Section 2.4 and
each subsequent payment shall be due and payable on the first Business Day of
each calendar month during the Post-Closing Reimbursement Period, subject to
Section 2.1(b).
 
Section 2.3                  Sprint Payment for Active Sprint Retail
Subscribers.  The Parties shall agree on the number and prepaid/postpaid status
of the Former nTelos Retail Customers pursuant to Section 2.4(a).  Sprint shall
pay to Shentel in cash, within thirty (30) days after the Retail Determination
Date (as defined below), an amount equal to the sum of (i) $175 for each
postpaid Active Sprint Retail Subscriber plus (ii) $50 for each prepaid Active
Sprint Retail Subscriber.  “Retail Determination Date” shall mean the date on
which the migration of the Former nTelos Retail Customers to the Sprint billing
platform is complete.
 
9

--------------------------------------------------------------------------------

Section 2.4                   Reporting and Audit Rights.
 
(a)                Shentel shall, within thirty (30) days following the Closing
Date, deliver to Sprint a report setting forth the number of Former nTelos
Affiliate Customers and the number and prepaid/postpaid status of Former nTelos
Retail Customers as of the Closing Date (the “Shentel Report”).  The Shentel
Report shall include supporting documentation used by Shentel in the preparation
of the Shentel Report.  Sprint shall have the right, subject to applicable Law,
during the fifteen (15) days following its receipt of the Shentel Report and at
its sole cost and expense, to audit, or to cause its employees or
representatives to audit, Shentel’s books, records and other documents
(including computer files) as necessary to verify the number of Former nTelos
Affiliate Customers and the number and prepaid/postpaid status of Former nTelos
Retail Customers as of the Closing Date.  Shentel shall reasonably cooperate
with Sprint in conducting such audit.  In the event that Sprint disputes the
Shentel Report, the Parties shall negotiate in good faith to resolve any such
dispute as promptly as reasonably practical.
 
(b)                Sprint shall (I) within ten (10) days following the Retail
Determination Date, deliver to Shentel a report setting forth the number and
prepaid/postpaid status of Active Sprint Retail Subscribers as of the Retail
Determination Date, and (II) within ten (10) days following the Determination
Date, deliver to Shentel a report setting forth the number and percentage of
Active Sprint Affiliate Subscribers as of the Determination Date (each, a
“Sprint Report”).  Each Sprint Report shall include supporting documentation
used by Sprint in the preparation of such Sprint Report.  Shentel shall have the
right, subject to applicable Law, during the fifteen (15) days following its
receipt of each Sprint Report and at its sole cost and expense, to audit, or to
cause its employees or representatives to audit, Sprint’s books, records and
other documents (including computer files) as necessary to verify (i) the number
and prepaid/postpaid status of Active Sprint Retail Subscribers as of the Retail
Determination Date and (ii) the number of Converted nTelos Affiliate Subscribers
and the number and percentage of the Active Sprint Affiliate Subscribers as of
the Determination Date, as applicable.  Sprint shall reasonably cooperate with
Shentel in conducting such audit.  In the event that Shentel disputes a Sprint
Report, the Parties shall negotiate in good faith to resolve any such dispute as
promptly as reasonably practical.
 
ARTICLE III


CLOSING
 
Section 3.1                  Time and Place.  Upon the terms and subject to the
satisfaction or waiver by the appropriate Party of the conditions set forth in
Article VII, the consummation of the Transactions (the “Closing”) shall take
place at the Richmond, Virginia, offices of Hunton & Williams LLP; provided,
however, that, subject to the satisfaction or waiver of the Closing conditions
in Sections 7.1 and 7.2, unless the Parties agree otherwise, the Closing shall
occur on the same date and at the same time as the Effective Time. The date on
which the Closing occurs is called the “Closing Date.”
 
10

--------------------------------------------------------------------------------

Section 3.2                  Deliveries.  Upon the terms and subject to the
satisfaction or waiver by the appropriate Party of the conditions set forth in
Article VII, the Parties shall take the following actions on the Closing Date:
 
(a)           Sprint shall execute and deliver to Shentel:
 
(i)             the documents required to be delivered by Sprint at the Closing
pursuant to Section 6.2; and
 
(ii)            the certificates and other documents required to be delivered by
Sprint at or prior to Closing under Section 7.1.
 
(b)           Shentel and nTelos shall execute and deliver to Sprint:
 
(i)             the documents required to be delivered by Shentel and nTelos at
the Closing pursuant to Section 6.2; and
 
(ii)            the certificates and other documents required to be delivered by
Shentel at or prior to Closing under Section 7.2.
 
Section 3.3                   Procedure.  At the Closing, the Parties will
exchange copies of the Transaction Documents and signature pages thereto by
facsimile, .pdf or other appropriate electronic means, the receipt of which will
be confirmed by telephone.  The Closing shall be deemed to occur as of 12:01
a.m. on the Closing Date.  Each Party will deliver, upon request, to the other
Party such other documents as the other Party may reasonably request for the
purpose of (i) evidencing the accuracy of such Party’s representations and
warranties hereunder, (ii) evidencing the performance of such Party of, or the
compliance by such Party with, any covenant or obligation required to be
performed or complied with by such Party hereunder or (iii) otherwise
facilitating the consummation or performance of the Transactions.
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SPRINT
 
Sprint hereby represents and warrants to Shentel as follows:
 
Section 4.1                   Organization and Authority; Non-Contravention. 
Sprint is duly incorporated, validly existing and in good standing under the
laws of the State of Kansas, has all requisite corporate power and authority,
and has taken all corporate action necessary in order to execute, deliver and
perform its obligations under this Agreement. This Agreement, and the
Transaction Documents to which Sprint is a party, constitute legal, valid and
binding obligations of Sprint, enforceable against it in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. Neither the
execution, delivery and performance by Sprint of this Agreement or the other
Transaction Documents to which Sprint is a party, nor the consummation of the
Transactions will (i) conflict with, or result in a breach or violation of, any
provision of Sprint’s organizational agreements; (ii) except as set forth on
Schedule 4.1 or Schedule 4.2 hereto, constitute, with or without the
11

--------------------------------------------------------------------------------

giving of notice or passage of time or both, a material breach, violation or
default, create a material Lien, or give rise to any material right of
termination, modification, cancellation, prepayment or acceleration, under (A)
any Law or (B) any note, bond, mortgage, indenture, lease, agreement or other
instrument, in each case which is applicable to or binding upon Sprint or any of
its assets; or (iii) require any Consent other than the Governmental
Authorizations contemplated in Section 4.2.
 
Section 4.2                  No Conflicts.  No Consent of, from or with, or
notice to, any Governmental Entity is required to be obtained or made by or with
respect to Sprint in connection with the execution, delivery and performance of
this Agreement or the consummation of the Transactions other than (i) compliance
with and filings under the HSR Act, (ii) compliance with and filings under the
Communications Act, including the FCC Rules, including the FCC Consents
contemplated in Section 6.1(b), (iii) compliance with and filings under any
applicable state public utility Laws and rules, regulations and orders of any
state public utility commissions (“PUCs”) and rules, regulations and orders of
any state regulatory bodies regulating telecommunications businesses and (iv)
such Consents described on Schedule 4.2 hereto.
 
Section 4.3                   Qualification.  Sprint is legally qualified to (i)
hold and receive FCC licenses generally, (ii) hold and receive the FCC Licenses
(and the consummation of the Transactions will not cause Sprint to be ineligible
to hold the FCC Licenses), and (iii) receive any authorization or approval from
any state or local regulatory authority necessary for it to acquire the FCC
Licenses. Sprint is in compliance with Section 310(b) of the Communications Act
and all rules, regulations or policies of the FCC promulgated thereunder with
respect to alien ownership.
 
Section 4.4                  Litigation.  There are no civil, criminal or
administrative claims, actions, suits, demands, arbitrations, Proceedings or
investigations pending or threatened against Sprint or any of its Affiliates, at
law, in equity or otherwise, in, before, or by, any court, Governmental Entity,
arbitrator or other governmental or regulatory official, body or authority that
seeks to enjoin this Agreement or the Transactions or otherwise prevent Sprint
from performing its obligations under this Agreement or consummating the
Transactions. There is no judgment, decree, injunction, rule, order, writ,
decree or award of any court, Governmental Entity, arbitrator or other
governmental or regulatory official, body or authority outstanding against
Sprint or any of its Affiliates, and there are no unsatisfied judgments against
Sprint or any of its Affiliates, in each case, that would have a material
adverse effect on Sprint’s ability to consummate the Transactions.
 
Section 4.5                  No Brokers.  Sprint has not employed any broker,
finder or investment banker or incurred any liability for any brokerage fees,
commissions or finder’s fees in connection with the Transactions.
 
ARTICLE V


REPRESENTATIONS AND WARRANTIES OF SHENTEL
 
Shentel hereby represents and warrants to Sprint as follows, except as set forth
in the disclosure schedule hereto (the “Shentel Disclosure Schedule”), which
Shentel Disclosure
12

--------------------------------------------------------------------------------

Schedule is arranged in paragraphs corresponding to the numbered and lettered
paragraphs contained in this Article V:
 
Section 5.1                  Organization and Authority; Non-Contravention. 
Shentel is a limited liability company and is duly organized, validly existing
and in good standing under the laws of the Commonwealth of Virginia, has all
requisite power and authority, and has taken all action necessary in order to
execute, deliver and perform its obligations under this Agreement. This
Agreement, and the other Transaction Documents to which Shentel is a party,
constitute legal, valid and binding obligations of Shentel, enforceable against
Shentel in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. Neither the execution, delivery and performance by Shentel of
this Agreement or the other Transaction Documents to which Shentel is a party,
nor the consummation of the Transactions will (i) conflict with, or result in a
breach or violation of, any provision of any of Shentel’s organizational
agreements; (ii) except as set forth in Section 5.1 or Section 5.2 of the
Shentel Disclosure Schedule, constitute, with or without the giving of notice or
passage of time or both, a material breach, violation or default, create a
material Lien, or give rise to any material right of termination, modification,
cancellation, prepayment or acceleration, under (A) any Law or (B) any note,
bond, mortgage, indenture, lease, agreement or other instrument, in each case
which is applicable to or binding upon Shentel or its assets; or (iii) require
any Consent, other than the Governmental Authorizations contemplated in Section
5.2.
 
Section 5.2                  No Conflicts.  No Consent of, from or with, or
notice to, any Governmental Entity is required to be obtained or made by or with
respect to Shentel in connection with the execution, delivery and performance of
this Agreement or the consummation of the Transactions other than (i) compliance
with and filings under the HSR Act, (ii) compliance with and filings under the
Communications Act, including the FCC Rules, including the FCC Consents
contemplated in Section 6.1(b), (iii) compliance with and filings under any
applicable state public utility Laws and rules, regulations and orders of any
state PUCs and rules, regulations and orders of any state regulatory bodies
regulating telecommunications businesses and (iv) such other Consents as are set
forth in Section 5.2 of the Shentel Disclosure Schedule.
 
Section 5.3                   FCC Matters.
 
(a)                Section 5.3(a) of the Shentel Disclosure Schedule sets forth
each Person (each, a “Shentel Entity” and, collectively, the “Shentel Entities”)
who, as of the Effective Time and after giving effect to the Merger, will be the
exclusive holder of the FCC Licenses set forth opposite its name in such
Section.  For each FCC License, Section 5.3(a) of the Shentel Disclosure
Schedule sets forth, as of the Effective Time, (i) the FCC registration number
or name of the licensee, (ii) the FCC call sign, license number or other license
identifier, (iii) the geographic area for which the Shentel Entities are
authorized to provide service, (iv) the current expiration date, (v) the
frequency block (except for microwave licenses and Section 214 authorizations),
(vi) where applicable, the relevant market and service designations used by the
FCC, and (vii) if applicable, the application number of any pending application
related to the FCC License.  As of the Effective Time, the FCC Licenses will
constitute all the licenses and authorizations from the FCC for the business
operations of the Shentel Entities (or nTelos or its applicable
13

--------------------------------------------------------------------------------

Affiliates, as the case may be) as they are currently being conducted in the
Former nTelos Service Area.  As of the Effective Time, there will not be any
condition outside of the ordinary course imposed on any of the FCC Licenses by
the FCC (including any condition on the grant of a renewal application) that is
not disclosed on the face of the reference copy of the FCC License in the FCC’s
Universal Licensing System database; provided, that “ordinary course” shall mean
any condition described in any federal statutes, FCC Rules or similar sources
that apply generally to FCC licenses of the same service or any condition that
the FCC routinely imposes upon the grant of applications for similar licenses.
 
(b)                As of the Effective Time, (i) each FCC License will have been
granted pursuant to a Final Order by the FCC to be held by the licensee listed
in Section 5.3(a) of the Shentel Disclosure Schedule, will be valid and in full
force and effect, and will have not been suspended, revoked, cancelled,
terminated or forfeited or adversely modified; (ii) there will be no proceeding
pending before the FCC or any other Governmental Entity (and no pending judicial
review of such a proceeding) or, to the Knowledge of Shentel, threatened by any
Person with respect to any FCC License that would, individually or in the
aggregate, reasonably be likely to result in the suspension, revocation,
cancellation, termination, forfeiture, or adverse modification of any FCC
License; and (iii) to the Knowledge of Shentel, no event, condition or
circumstance will exist or, after notice or lapse of time or both, would exist
that would constitute a breach of, or default under, the terms and conditions of
any FCC License that would preclude any FCC License from being renewed in the
ordinary course (to the extent that such FCC License is renewable by its terms)
or could reasonably be expected to place such FCC license at risk of suspension,
revocation, cancellation, termination, forfeiture or modification.
 
(c)                As of the Effective Time, each of the Shentel Entities will
be in compliance in all material respects with the terms of the FCC Rules and
any other Laws that apply to, or that are contained in, each FCC License and
will have timely fulfilled and performed all of its obligations with respect
thereto in all material respects, including making all reports, filings,
notifications and applications to the FCC, except for such reports, filings,
notifications and applications that are not material to Shentel’s business in
the Former nTelos Service Area.  As of the Closing, Shentel will have made
available to Sprint true and complete copies of each such material report,
filing, notification and application, including ownership reports and regulatory
fee filings, in its possession and filed by nTelos or its applicable Affiliates
in the last three (3) years, with the exception of those reports, filings,
notifications and applications that are available in their entirety in the FCC’s
Universal Licensing System database.  As of the Effective Time, neither Shentel
nor any Shentel Entity will have received written notice of, incurred, or if
incurred, Shentel or the applicable Shentel Entity will have fully discharged,
any audit, investigation, inquiry, fine, charge or other liability resulting
from any noncompliance prior to the Closing relating to such reports, filings,
notifications and applications, or any other obligation arising under the
Communications Act, FCC Rules or any other Laws that apply to, or that are
contained in, each FCC License.  As of the Effective Time, Shentel or the
applicable Shentel Entity will have timely made the payment of all regulatory
fees and contributions to the FCC, the United States Treasury or any other
14

--------------------------------------------------------------------------------

Governmental Entity with respect to any FCC License or which are otherwise
required by the FCC Rules, including Universal Service Fund and TRS Fund
contributions.  As of the Effective Time, no payment will be owed to the FCC or
any other Governmental Entity with respect to any FCC License, or any other
obligation arising under the Communications Act or FCC Rules.  As of the
Closing, Shentel and each Shentel Entity will have received all necessary
regulatory approvals, made all filings, tower registrations, radio frequency
emission certifications, state and tribal historic preservation officers
certifications or letters and other reports required to be obtained or made by
such Person relating to the operation of towers, including those necessary to
comply with all of the rules, regulations and policies of the Federal Aviation
Administration (“FAA”) and all other Laws governing the construction, marking
and lighting of antenna structures and colocation activities, including FAA and
FCC tower registration filing requirements, except for such approvals, filings,
registrations, certifications, letters or reports that are not material to the
operation of Shentel’s business in the Former nTelos Service Area.  As of the
Closing, Shentel will have all documentation in its possession or reasonably
ascertainable by Shentel supporting such approvals, filings, registrations and
certifications, except such approvals, filings, registrations and certifications
the absence of which would not, individually or in the aggregate, reasonably be
likely to materially adversely affect the business of Shentel in the Former
nTelos Service Area.  As of the Closing, except as contemplated by Section 6.1,
there will be no investigations, inquiries, enforcement proceedings, orders or
other actions pending (or, to the Knowledge of Shentel, threatened) by the FAA,
the FCC or any similar Governmental Entity with respect to the FCC Licenses or
the conduct of the business.
 
(d)               As of the Effective Time, there will be no pending or planned
application by Shentel or any Shentel Entity to modify any FCC License.  As of
the Effective Time, except as listed in Section 5.3(d) of the Shentel Disclosure
Schedule, neither Shentel nor any Shentel Entity will have (i) entered into any
field-strength agreements or otherwise granted any Interference Consents with
respect to any of the spectrum that is the subject of any of the FCC Licenses or
(ii) waived or relinquished any right or claim with respect to any of the
spectrum that is the subject of any FCC License.
 
(e)                As of the Effective Time, except as listed in Section 5.3(e)
of the Shentel Disclosure Schedule, neither Shentel nor any Shentel Entity will
lease or license any FCC Licenses to or from any Person (other than leases
solely among Shentel and/or any Shentel Entity).
 
(f)                 As of the Effective Time, no Shentel Entity or any Affiliate
thereof will have entered into any obligation, agreement, arrangement or
understanding to Transfer the FCC Licenses.
 
(g)                As of the Effective Time, all build out and coverage
requirements under 47 C.F.R. § 24.203 or § 27.14(o) in respect of the FCC
Licenses subject to those rules that have become due will have been satisfied in
full and on a timely basis, and certification of such buildout, coverage and
substantial service will have been made to the FCC.
 
15

--------------------------------------------------------------------------------

Section 5.4                  Compliance with Laws.  As of the Closing, neither
Shentel nor any Affiliate thereof will be in conflict with, or in default or
violation of, in any material respect, any Laws applicable to the FCC Licenses. 
Neither Shentel nor any Affiliate thereof has received notice of any formal or
informal complaint or order filed against Shentel or any Affiliate thereof
alleging any material non-compliance by Shentel or any Affiliate thereof with
respect to any such Laws, in each case to the extent applicable to the operation
of the FCC Licenses.
 
Section 5.5                  Shentel Entities.  Except as set forth in Section
5.5 of the Shentel Disclosure Schedule, as of the Effective Time, Parent,
directly or indirectly, will beneficially own all of the outstanding equity
interests of each Shentel Entity.
 
Section 5.6                  Litigation.  There are no civil, criminal or
administrative claims, actions, suits, demands, arbitrations, Proceedings or
investigations pending or, to the Knowledge of Shentel, threatened against
Shentel or any Affiliate thereof that seeks to enjoin this Agreement or the
Transactions or otherwise prevent Shentel from performing its obligations under
this Agreement or the other Transaction Documents or consummating the
Transactions. There is no judgment, decree, injunction, rule, order, writ,
decree or award of any court, Governmental Entity, arbitrator or other
governmental or regulatory official, body or authority outstanding against
Shentel or any Affiliate thereof, and there are no unsatisfied judgments against
Shentel or any Affiliates thereof, in each case that would have a material
adverse effect on Shentel’s ability to consummate the Transactions.
 
Section 5.7                   Agreements, Contracts and Commitments.
 
(a)                 The Customer Agreements for Individual Customers generally
conform to the standard terms and conditions contained in nTelos’s “form
customer agreement” for Individual Customers, a copy of which has been provided
to Sprint, except for variations to such standard terms and conditions that are
not, individually or in the aggregate, material to the nTelos Business.
 
(b)                As of the Closing, each Customer Agreement and each Other
nTelos Spectrum Lease (other than any Other nTelos Spectrum Lease that is
terminated or expired as of the Closing) will be a valid, binding and
enforceable obligation of nTelos or its applicable Affiliate, and, to the
Knowledge of Shentel, each other party thereto, in each case, in accordance with
the terms of such Customer Agreement or Other nTelos Spectrum Lease, except
where the failure to be so valid, binding and enforceable would not, in the
aggregate, be material to the nTelos Business, and subject to the effect of any
applicable Laws, including bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or preferential transfers, or similar Laws relating to or
affecting creditors’ rights generally and subject, as to enforceability, to the
effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(c)                 As of the Closing, nTelos or its applicable Affiliate will
not be nor, to the Knowledge of Shentel, will any other party to a Customer
Agreement or an Other nTelos Spectrum Lease (other than any Other nTelos
Spectrum Lease that is terminated or expired as of the Closing) be, in default
or breach of such Customer Agreement or Other
16

--------------------------------------------------------------------------------

nTelos Spectrum Lease, except for past due amounts or other breaches that are
not, individually or in the aggregate, material to the nTelos Business after
taking into account the allowance for doubtful accounts in nTelos’s
publicly-filed consolidated financial statements, including the footnotes
thereto.
 
(d)                 Except for the Required Consent Contracts or as otherwise
disclosed in Section 5.7(d) of the Shentel Disclosure Schedule, neither the
execution, delivery and performance by Shentel of the Transaction Documents to
which it is or shall be a party, nor the consummation of the Transactions to
which it is a party, will constitute, with or without the giving of notice or
passage of time or both, a material breach, violation or default by it, create a
Lien, or give rise to any right of termination, modification, cancellation,
prepayment, acceleration or recapture, or a material loss of rights, under any
of the Customer Agreements or any Other nTelos Spectrum Lease (other than any
Other nTelos Spectrum Lease that is terminated or expired as of the Closing).
 
Section 5.8                  Brokers.  Shentel has not employed any broker,
finder or investment banker or incurred any liability for any brokerage fees,
commissions or finder’s fees in connection with the Transactions other than
Moelis & Company LLC, whose fees are the responsibility of Shentel.
 
ARTICLE VI
 
COVENANTS AND AGREEMENTS
 
Section 6.1                   Covenants and Agreements.
 
(a)                 Except as may be otherwise permitted by this Agreement, each
of the Parties shall use its respective commercially reasonable efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other Party in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including (i) obtaining all necessary Consents
from Governmental Entities and the making of all necessary registrations and
filings and the taking of all reasonable steps as may be necessary to obtain any
necessary Consent from, or to avoid a Proceeding by, any Governmental Entity
(including under the HSR Act and the FCC Rules) and (ii) executing and
delivering any additional instruments necessary to consummate the Transactions
and to fully carry out the purposes of this Agreement.  To the extent not
prohibited by applicable Law or any Governmental Entity, upon the terms and
subject to the conditions set forth in this Agreement, each Party shall keep the
other Party reasonably apprised of the status of matters relating to the
completion of the Transactions and shall work cooperatively with the other in
connection with obtaining all required Consents of any Governmental Entity,
including (A) promptly notifying the other of, and, if in writing, furnishing
the other with copies of (or, in the case of material oral communications,
advising the other orally of) any material communications from or with any
Governmental Entity with respect to any of the Transactions, (B) permitting the
other Party to review and discuss in advance, and considering in good faith the
views of the other in connection with, any proposed written (or any material
proposed oral)
17

--------------------------------------------------------------------------------

communication with any such Governmental Entity, (C) promptly notifying the
other Party of any meeting with any such Governmental Entity, (D) furnishing the
other Party with copies of all substantive correspondence, filings and
communications (and memoranda setting forth the substance thereof) between it
and any such Governmental Entity with respect to this Agreement, and (E)
cooperating with the other to furnish the other Party with such necessary
information and reasonable assistance as the other Party may reasonably request
in connection with the Parties’ mutual cooperation in preparing any necessary
filings or submissions of information to any such Governmental Entity.
 
(b)                Subject to the terms and conditions herein provided and
without limiting the foregoing, each of the Parties shall (i) within fifteen
(15) days of the date hereof, make their respective filings and thereafter make
any other required submissions under the HSR Act, (ii) within fifteen (15) days
(which will be extended as necessary to comply with the procedural requirements
of Section 6.1(a) hereof) of the date hereof, file all such applications (the
“FCC Applications”) as are required to be filed with the FCC to obtain the FCC’s
approval for the Transactions and respond as promptly as practicable to any
additional requests for information received from the FCC by any Person to an
FCC Application, and (iii) promptly following the filing of the FCC
Applications, file all such applications as are required to be filed with any
PUC to obtain the PUC’s approval for the Transactions and respond as promptly as
practicable to any additional requests for information received from the PUC by
any Person to an FCC Application.  Each of the Parties shall use its respective
commercially reasonable efforts to cooperate with each other in (x) determining
whether any filings are required to be made with, or consents, permits,
authorizations or approvals are required to be obtained from, any third parties
or other Governmental Entities in connection with the execution and delivery of
this Agreement and the consummation of the Transactions, (y) timely making all
such filings and timely seeking all such consents, permits, authorizations or
approvals, and (z) taking all such reasonable action as may be necessary to
resolve such objections, if any, as the FCC, the Federal Trade Commission, the
Antitrust Division of the Department of Justice, state antitrust enforcement
authorities or competition authorities of any other jurisdiction or any other
person may assert under relevant FCC, antitrust or competition laws with respect
to the Transactions; provided, however, that except as provided in Section
6.1(d), nothing in this Agreement shall require, or be construed to require,
Shentel or Sprint to proffer, agree or consent to (A) sell, divest, lease,
license, transfer, dispose of or otherwise encumber or hold separate, whether
before or after the Closing Date, any of its respective assets, properties,
licenses, permits, operations, rights, product lines, businesses or interest
therein or (B) any changes (including through a licensing arrangement),
restriction or condition on, or other impairment of any of its respective
ability to own or operate any assets, properties, licenses, operations, rights,
product lines, businesses or interests therein (in each case, a “Regulatory
Condition”), unless such Regulatory Condition would not, individually or in the
aggregate, materially adversely affect such Party’s existing or projected
business in the nTelos Footprint (in any such case, an “Adverse Regulatory
Condition”). In addition, nothing in this Agreement shall require Shentel or any
of its Affiliates to initiate any suit, action or Proceeding against any party
to the Merger Agreement.
 
18

--------------------------------------------------------------------------------

(c)                 In the event any Proceeding by any Governmental Entity or
other Person is commenced that challenges the validity or legality of this
Agreement or seeks damages or conditions in connection therewith, except as
otherwise permitted by this Agreement or necessary to avoid violation of
applicable Law, the Parties agree to cooperate with each other and take such
commercially reasonable actions to attempt to satisfy the conditions to Closing
set forth in Sections 7.1(a), 7.1(b), 7.2(a) and 7.2(b).
 
(d)                The Parties agree that a Regulatory Condition that requires
Sprint or any of its Affiliates to sell, divest, lease, license, transfer,
dispose of or otherwise encumber or hold separate or that imposes a change,
restriction or condition on, or other impairment of, any of the spectrum set
forth on Schedule 6.1(d)-1 hereto shall not constitute an Adverse Regulatory
Condition under this Agreement.  If any Governmental Entity imposes a Regulatory
Condition on Sprint or any of its Affiliates that requires the sale,
divestiture, sublease, license, transfer or disposition of any spectrum, then
Sprint shall first sell, divest, sublease, license, transfer or otherwise
dispose of the spectrum set forth on Schedule 6.1(d)-2 hereto, but only to the
extent necessary to obtain all required Consents of the FCC or other
Governmental Entities.  If such disposal of the spectrum set forth on Schedule
6.1(d)-2 hereto is not sufficient to obtain all required Consents of the FCC or
other Governmental Entities, Sprint shall then sell, divest, sublease, license,
transfer or dispose of the other spectrum set forth on Schedule 6.1(d)-1 hereto,
but only to the extent necessary to obtain all required Consents of the FCC or
other Governmental Entities; provided, however, that if such sale, divestiture,
sublease, license, transfer or disposition pursuant to a Regulatory Condition is
of the spectrum set forth on Schedule 6.1(d)-3 hereto, then Shentel shall
reimburse Sprint fifty percent (50%) of all Losses incurred or suffered by
Sprint or its Affiliates arising out of such Regulatory Condition, including
without limitation (i) fifty percent (50%) of the amount of any sales,
divestitures, leases, licenses, transfers or other dispositions of such spectrum
that is below the value ascribed to such spectrum in that certain Side Letter
Regarding Valuation delivered by Sprint and accepted by Shentel as of the date
hereof, and (ii) fifty percent (50%) of all other reasonable and documented
out-of-pocket costs and expenses incurred in connection with compliance with
such Regulatory Condition of the sale, divestiture, sublease, license, transfer
or disposition of the spectrum in Schedule 6.1(d)-3, including without
limitation (x) early termination fees and (y) reasonable and documented fees and
expenses of attorneys, accountants, engineers and valuation experts; provided,
further, that the amount of reimbursement by Shentel pursuant to this Section
6.1(d) shall not exceed Seven Million Five Hundred Thousand ($7,500,000).  In
the event of a reimbursement required by this Section 6.1(d), Sprint shall
provide Shentel with invoices and other reasonable documentation in support of
its Losses.
 
(e)                 If any Governmental Entity imposes an Adverse Regulatory
Condition on Sprint or any of its Affiliates, then such Adverse Regulatory
Condition shall be subject to Sections 7.2(a) and (b).
 
19

--------------------------------------------------------------------------------

Section 6.2                   Other Commercial Arrangements.  The Monthly
Retainage Reductions are in consideration for the following items:
 
(a)                 Modification of Shentel Affiliate Agreements. 
Contemporaneously herewith, the Parties shall execute and deliver to each other
that certain addendum to the Shentel Affiliate Agreements (the “Shentel
Affiliate Addendum”), which includes, but is not limited to, the following:
 
(i)             an expansion of the Shentel Service Area (as defined in the
Shentel Affiliate Agreements) to include the nTelos Expansion Area (as defined
in the Shentel Affiliate Agreements);
 
(ii)            the network build-out requirements outlined in Exhibits B and C
of the Shentel Affiliate Addendum;
 
(iii)           modifications to the Net Service Fee; and
 
(iv)          a five-year extension of the term of the Shentel Affiliate
Agreements.
 
(b)                Spectrum Transfer.
 
(i)              At the Closing, Shentel shall cause, or shall have caused,
nTelos and its Affiliates to assign, transfer, deliver and convey to Sprint, all
of its right, title and interest in and to the FCC Licenses, as of the Effective
Time, pursuant to assignment documentation in substantially the form attached
hereto as Exhibit A (the “Spectrum Assignment Documentation”).  Such FCC
Licenses shall be free and clear of all Liens.
 
(ii)            At the Closing, Sprint will assume from Shentel, as of the
Closing Date, the payment, discharge and performance of all liabilities and
obligations relating to periods after the Closing Date under or with respect to
the FCC Licenses, including, without limitation, any liabilities and obligations
relating to periods after the Closing Date based on any Law, FCC Rule or
applicable state regulatory commission or any other Governmental Entity to which
the FCC Licenses are subject (the “Spectrum Assumed Liabilities”), pursuant to
the Spectrum Assignment Documentation.
 
(c)                 Customer Transfer.
 
(i)              Pursuant to an assignment and assumption agreement,
substantially in the form attached hereto as Exhibit B (the “Assignment and
Assumption Agreement” and, together with the Spectrum Assignment Documentation,
the “Assignment Documentation”), at the Closing, Shentel will, and will cause
its applicable Affiliates to, assign, transfer, deliver and convey to Sprint,
free and clear of all Liens, and Sprint will acquire all right, title and
interest of Shentel and its applicable Affiliates, as of the Effective Time, in
and to, the following: except with respect to the Excluded Contracts, (A)
Shentel’s customer relationship
20

--------------------------------------------------------------------------------

(including any applicable Affiliate’s customer relationship) with (1) all
individual subscribers (I) whose contracts for service are with nTelos or any
Affiliate of nTelos; (II) who are directly liable under such contracts; and
(III) who are Homed to the nTelos Footprint, including the Former nTelos Retail
Customers (the “Individual Customers”), and (2) any enterprise or public sector
subscriber located in the nTelos Footprint whose contracts for service are with
nTelos or any Affiliate of nTelos (each, an “Enterprise Customer,” and, together
with the Individual Customers, the “Customers”), (B) all written agreements with
Individual Customers and the Enterprise Customers (the “Enterprise Customer
Agreements” and, together with the written agreements with the Individual
Customers, the “Customer Agreements”), (C) any interest of Shentel or its
Affiliates in the NPA-NXXs associated with the Customers, including without
limitation any unused NPA-NXX blocks for the nTelos Business, (D) any interest
of Shentel or its Affiliates in the Mobile Block Identifier, Transmitted System
Identifier and System Identifier/Billing Identifier information (I) associated
with the Customers or (II) used by nTelos or any of its Affiliates to provide
roaming services and roaming settlements for the nTelos Business, (E) the right
of Shentel or its Affiliates to receive payments from such Customers pursuant to
any such Customer Agreements for service rendered on and after the Effective
Time, (F) all claims, deposits, prepayments, prepaid assets, accruals in respect
of loyalty reward points, refunds, causes of action, rights of recovery, rights
of setoff and rights of recoupment with respect to Customers, and (G) copies of
all information and data compiled by nTelos or its Affiliates’ customer service
center(s) from and after January 1, 2014, excluding Customer invoices and other
immaterial information and data, to the extent available electronically to
nTelos’s customer service representatives and able to be transferred to Sprint
under applicable Law, with respect to Customers.
 
(ii)            Pursuant to the Assignment and Assumption Agreement, at the
Closing, Sprint will assume from Shentel or its applicable Affiliates, as of the
Effective Time, the payment, discharge and performance of all liabilities and
obligations relating to periods after the Effective Time under the Customer
Agreements (collectively, the “Customer Assumed Liabilities” and, together with
the Spectrum Assumed Liabilities, the “Assumed Liabilities”).
 
(iii)           Except as otherwise expressly set forth in Sections 6.2(b) and
(c), Sprint shall not assume or undertake in any way to perform, pay, satisfy or
discharge any liability or obligation of Shentel of any nature whatsoever,
whether known or unknown, determined or undetermined, liquidated or
unliquidated, direct or indirect, contingent or accrued, matured or unmatured
other than the Assumed Liabilities, including without limitation any liabilities
or obligations (A) in connection with device insurance of any Customer relating
to periods prior to or as of the migration of such Customer to the Sprint
billing platform pursuant to the Retail Customer Transition Services Agreement,
(B) relating to periods prior to or as of the Effective Time arising out of (I)
any Law to which the FCC Licenses, or the Customer Agreements are subject or
(II) the Customer relationship or any Customer Agreement, or (C) any of the
Excluded Contracts
21

--------------------------------------------------------------------------------

(collectively, the “Excluded Liabilities”).  Shentel shall pay, perform and
discharge when due all Excluded Liabilities.
 
(iv)           As promptly as reasonably practicable (and, in any event, not
more than thirty (30) days) following the date hereof, Shentel shall cause
(subject to such procedures as may be reasonably requested by nTelos) correct
and complete copies of the Enterprise Customer Agreements in nTelos’s possession
to be made available, in written or electronic form (the date such Enterprise
Customer Agreements are first made available being referred to as the “Review
Date”), for Sprint’s review to determine whether such Enterprise Customer
Agreements constitute Restrictive Contracts. As promptly as reasonably
practicable thereafter, Shentel shall deliver to Sprint a list that is complete
and accurate in all material respects of the Enterprise Customer Agreements that
require the consent of the applicable Customers to be assigned to Sprint (a
“Required Consent Contract”).  Shentel shall use its commercially reasonable
efforts to obtain the consent of the applicable Customer under such Required
Consent Contract.  If the applicable Customer’s consent under such Required
Consent Contract is not obtained prior to the Closing, such Required Consent
Contract shall not be assigned to Sprint and shall be retained by Shentel or its
applicable Affiliate (each, a “Retained Consent Contract”).
 
(v)            With respect to any Enterprise Customer Agreement that (A)
contains most-favored nation pricing or contains terms that would impact most
favored nation pricing under any of Sprint’s (or any of its Affiliates’) other
contracts or agreements, (B) limits or restricts Sprint in any material respect
from (I) engaging or competing with any Person in any material activity or
material line of business, (II) competing with any Person or operating in any
location or (III) obtaining products or services from or providing products or
services to any Person, (C) includes any material exclusive dealing arrangement
or any other material arrangement that grants any material right of first
refusal or material right of first offer or similar material right or that
limits or purports to limit in any material respect the ability of Sprint to
own, operate, sell, transfer, pledge or otherwise dispose of any material assets
or business, (D) contains any restrictions of financing, borrowing or the
issuance or offering of any debt or equity securities of Sprint, (E) would
otherwise materially impact the ongoing business of Sprint or any of its
Affiliates or (F) has not been provided by Shentel to Sprint for review (each a
“Restrictive Contract”), Sprint may, subject to Section 6.2(c)(vi), reject any
such Restrictive Contract.  Sprint will, by written notice to Shentel within
sixty (60) days after the Review Date, provide a list of all Enterprise Customer
Agreements it will acquire from Shentel, it being understood and agreed that (y)
Sprint may only reject Restrictive Contracts and (z) any Enterprise Customer
Agreement that has not been provided by Shentel to Sprint for review shall
automatically be deemed to be a rejected Restrictive Contract.  Each Enterprise
Customer Agreement that is not included on such list is referred to herein as a
“Rejected Contract” and, together with each Retained Consent Contract, the
“Excluded Contracts”.
 
22

--------------------------------------------------------------------------------

(vi)          Between the date hereof and the Closing, Shentel may hold
discussions with any Customer who is a party to a Restrictive Contract for the
purpose of making amendments or modifications thereto as are necessary so that
such Customer Agreement ceases to constitute a Restrictive Contract, in which
case such Customer Agreement shall be assigned to Sprint in accordance with
Section 6.2(c)(i) and shall not be an Excluded Contract.
 
(vii)         Notwithstanding any other provision in this Agreement to the
contrary, Shentel or its applicable Affiliate shall retain all right, title and
interests in and to, and all obligations and liabilities with respect to, all
Excluded Contracts (including, without limitation, all equipment, services and
other receivables related thereto).
 
(viii)       The Parties acknowledge and agree that, notwithstanding anything
herein to the contrary, (A) the Former nTelos Retail Customers shall be
converted into Sprint retail subscribers and shall not be governed by the
Shentel Affiliate Agreements, and (B) the Parties will cooperate with each other
and use commercially reasonable efforts to develop a plan for the handling of
the retail and network assets located in the markets of the Former nTelos Retail
Customers, but such plan will not include Sprint assuming any liabilities or
obligations related to such retail or network assets or any responsibility for
shut down or decommissioning costs.
 
(ix)           The Parties acknowledge and agree that Sprint and its Affiliates
currently have postpaid and prepaid subscribers Homed to the Former nTelos
Service Area (“Sprint/nTelos Subscribers”).  As of the Effective Time, the
Sprint/nTelos Subscribers shall be deemed to be either “Customers” or “Prepaid
Subscribers” pursuant to the Shentel Affiliate Agreements and fees and credits
relating to the Sprint/nTelos Subscribers shall be settled as set forth in
Section 15 of the Shentel Affiliate Addendum.
 
(d)                Termination of the Amended and Restated Resale Agreement.  At
the Closing, the Parties shall execute and deliver to each other a termination
agreement in substantially the form attached hereto as Exhibit C (the
“Termination Agreement”), which Termination of Amended and Restated Resale
Agreement shall terminate the Amended and Restated Resale Agreement.
 
(e)                 Retail Customer Transition Services Agreement.  The Parties
shall use their commercially reasonable efforts to execute and deliver to each
other a customer transition services agreement (the “Retail Customer Transition
Services Agreement”) within sixty (60) days of the date hereof.
 
(f)                  Retail Stores Transfer Agreement.  Contemporaneously
herewith, the Parties shall execute and deliver (or shall cause the execution
and delivery of) that certain Retail Stores Transfer Agreement providing for the
transfer of Sprint’s retail stores and related assets and employees in the
Former nTelos Service Area (the “Retail Stores Transfer Agreement”).
 
23

--------------------------------------------------------------------------------

(g)                Intercarrier Roamer Service Agreement.  At or prior to
Closing, the Parties shall amend the Intercarrier Roamer Service Agreement to
(i) provide that any Sprint customer usage in the Former nTelos Service Area
will be settled under the Management Agreement and (ii) terminate the
Intercarrier Roamer Service Agreement effective as of the date when the
migration of the Former nTelos Customers to the Sprint billing platform
transition under the Retail Customer Transition Services Agreement is complete.
 
(h)                Termination of Agreements.  Promptly following the Closing,
Shentel shall take the actions described in Schedule 6.2(h) with respect to the
termination of the agreements set forth therein.
 
Section 6.3                  Notice of Certain Events.  Each of the Parties
shall use commercially reasonable efforts to refrain from taking any action that
would render any representation or warranty contained in this Agreement
inaccurate in any material respect immediately prior to the Closing. Each Party
shall promptly notify the other in writing (i) of any Proceeding that shall be
instituted or threatened against such Party to restrain, prohibit or otherwise
challenge the legality of any Transactions, (ii) of any development causing any
of the representations and warranties of such Party in Articles IV or V above,
as applicable, to be untrue in any material respect or (iii) of any Proceeding
that may be threatened, brought, asserted or commenced against such Party which
would have been required to have been disclosed if such Proceeding had arisen
prior to the date hereof. No disclosure by either Party pursuant to this Section
6.3, however, shall be deemed to amend or supplement this Agreement or to
prevent or cure any misrepresentation, breach of warranty or breach of covenant
herein.
 
Section 6.4                 Confidentiality.  All non-public information,
written or oral, provided by one Party (or its Affiliates) to any other Party
(or its Affiliates) under this Agreement, whether in connection with the defense
of a claim or otherwise, shall be kept confidential by the receiving Party and
its Affiliates, and shall not be used or disclosed by the receiving Party or its
Affiliates except to the extent required in connection with the performance of
the receiving Party’s obligations under this Agreement or as required by Law,
and then only after the disclosing Party has provided the receiving Party with a
reasonable opportunity to seek confidential treatment, a protective order or
other limitation on such disclosure. This provision shall survive the Closing or
termination of this Agreement by two (2) years. The foregoing provisions of this
Section 6.4 are in addition to those in the Agreement for Mutual Use and
Nondisclosure of Proprietary Information, effective as of September 23, 2014, by
and between Sprint Spectrum L.P. and Shentel.
 
Section 6.5                 Further Assurances.  Each Party shall forthwith upon
request execute and deliver such documents and take such commercially reasonable
actions as may reasonably be requested by the other Party in order to effectuate
the purposes of this Agreement.
 
Section 6.6                  Updated Schedules.  Not less than five (5) Business
Days prior to the Closing Date, and solely for the purpose of rendering its
representations and warranties in Article V true and correct on and as of the
Closing Date, Shentel shall supplement, amend or correct in writing the Shentel
Disclosure Schedule (the “Updated Schedules”).
 
24

--------------------------------------------------------------------------------

Section 6.7                   Due Diligence; Access to Employees.  Shentel will,
and will use its commercially reasonable efforts to cause nTelos to, permit
Sprint and its employees and representatives, in a reasonable manner during
normal business hours and upon prior notice, reasonable access to, and make
available for inspection, all of the assets of Shentel and nTelos related to the
operations in the Former nTelos Service Area, as well as Shentel’s and nTelos’s
key employees and suppliers, and furnish Sprint copies of all documents, books,
records and information with respect to the affairs of Shentel and nTelos
related to the operations in the Former nTelos Service Area, in each case as
Sprint and its representatives may reasonably request in connection with the
performance of this Agreement, including, without limitation, such access and
information related to the post-Closing (i) integration of the Parties’ billing,
IT and other systems, (ii) transition of the Former nTelos Affiliate Customers
to Converted nTelos Affiliate Subscribers and (iii) transition of the Former
nTelos Retail Customers to Converted nTelos Retail Subscribers.
 
Section 6.8                   Equipment Receivables.
 
(a)                At the Closing, Shentel shall, and shall cause its applicable
Affiliates to, sell, assign, transfer, convey and deliver to Sprint, free and
clear of all Liens, and Sprint shall purchase from Shentel, all of Shentel’s and
its Affiliates’ right, title and interest in, as of the Effective Time, the
billed and unbilled equipment receivables arising from any equipment
installation agreement that is a Customer Agreement (excluding any Excluded
Contract) (the “Equipment Receivables”).  As soon as reasonably practicable
after the Closing Date, Shentel shall prepare and deliver to Sprint a statement
setting forth the gross amount of the Equipment Receivables (the “Original
Equipment Receivables Amount”).  At the Closing (and during the post-Closing
period that the Customers are being transitioned to the Sprint billing
platform), Shentel shall also pay to Sprint a cash amount equal to the full
value of all unreturned customer deposits, if any, collected in connection with
the Customer Agreements (excluding any Excluded Contracts).  Sprint will not
make at Closing, or be required to make at Closing, any initial payment to
Shentel in connection with Sprint’s purchase of the Equipment Receivables.
 
(b)                As consideration for the Equipment Receivables, Sprint shall
pay to Shentel an amount (the “Sprint Equipment Receivables Payment”) equal to
the product of (i) the Original Equipment Receivables Amount times (ii) 70%. 
The Sprint Equipment Receivables Payment shall be payable over twenty-four (24)
months (the “Equipment Receivables Payment Period”) in equal, monthly
installments, the first payment of which shall be due within ten (10) days after
the completion of the migration of the Customers to the Sprint billing
platform.  Each subsequent payment shall be due and payable on the first Monday
of each calendar month during the Equipment Receivables Payment Period.
 
(c)                Sprint shall, within fifteen (15) days following the first
anniversary of the completion of the migration of the Customers to the Sprint
billing platform (the “First-Year True-Up Date”), deliver to Shentel a report
(the “First-Year Equipment Receivables Calculation”) setting forth the gross
amount of the Equipment Receivables actually collected by Sprint from Customers
during the first twelve (12) months of the Equipment Receivables Payment Period
(the “First-Year Collected Amount”).  The First-Year Equipment Receivables
Calculation shall include reasonable supporting documentation
25

--------------------------------------------------------------------------------

used by Sprint in the preparation of the First-Year Equipment Receivables
Calculation.  Shentel shall have the right, during the fifteen (15) days
following its receipt of the First-Year Equipment Receivables Calculation and at
its sole cost and expense, to audit, or to cause its employees or
representatives to audit, Sprint’s books, records and other documents (including
computer files) as necessary to verify the number of the First-Year Equipment
Receivables Amount.  Shentel shall give Sprint reasonable notice of such audit,
and Sprint shall reasonably cooperate with Shentel in conducting such audit. 
Such audit shall be subject to the confidentiality provisions set forth in
Section 6.4 of this Agreement, and shall be conducted in compliance with
Sprint’s privacy and corporate data security policies and applicable Law.  In
the event that Shentel disputes the First-Year Equipment Receivables Amount, the
Parties shall negotiate in good faith to resolve any such dispute as promptly as
reasonably practicable.
 
(d)                If the First-Year Collected Amount is:
 
(i)              less than 47.5% of the Sprint Equipment Receivables Payment
(the “First-Year Target Amount”), then, within five (5) Business Days after the
First-Year Collected Amount is determined in accordance with Section 6.8(c),
Shentel shall pay Sprint a one-time payment, in immediately available funds,
without interest, equal to the First-Year Target Amount minus the First-Year
Collected Amount (the “First-Year Deficit True-Up Amount”).  As an example, if
the Sprint Equipment Receivables Payment equals $15,750,000, then the First-Year
Target Amount would be $7,481,250.  If, on the First-Year True-Up Date, the
First-Year Collected Amount equals $7,000,000, then Shentel would pay Sprint a
First-Year Deficit True-Up Amount equal to $481,250; or
 
(ii)            more than the First-Year Target Amount, then, within five (5)
Business Days after the First-Year Collected Amount is determined in accordance
with Section 6.8(c), Sprint shall pay Shentel a one-time payment, in immediately
available funds, without interest, equal to the First-Year Collected Amount
minus the First-Year Target Amount (the “First-Year Surplus True-Up Amount”). 
As an example, if the Sprint Equipment Receivables Payment equals $15,750,000,
then the First-Year Target Amount would be $7,481,250.  If, on the First-Year
True-Up Date, the First-Year Collected Amount equals $7,500,000, then Sprint
would pay Shentel a First-Year Surplus True-Up Amount equal to $18,750.
 
(e)            During the Equipment Receivables Payment Period, Sprint shall use
its commercially reasonable efforts consistent with its customary practices in
the ordinary course of business, consistent with past practice, to collect the
Equipment Receivables.  Sprint shall, within thirty (30) days following the end
of the Equipment Receivables Payment Period, deliver to Shentel a report (the
“Final Equipment Receivables Calculation”) setting forth the gross amount of the
Equipment Receivables actually collected by Sprint from Customers during the
Equipment Receivables Payment Period (the “Final Equipment Receivables Amount”).
The Final Equipment Receivables Calculation shall include reasonable supporting
documentation used by Sprint in the preparation of the Final Equipment
Receivables Calculation.  Shentel shall have the right, during the fifteen (15)
days following its receipt of the Final Equipment Receivables
26

--------------------------------------------------------------------------------

Calculation and at its sole cost and expense, to audit, or to cause its
employees or representatives to audit, Sprint’s books, records and other
documents (including computer files) as necessary to verify the number of the
Final Equipment Receivables Amount.  Shentel shall give Sprint reasonable notice
of such audit, and Sprint shall reasonably cooperate with Shentel in conducting
such audit.  Such audit shall be subject to the confidentiality provisions set
forth in Section 6.4 of this Agreement, and shall be conducted in compliance
with Sprint’s privacy and corporate data security policies and applicable Law. 
In the event that Shentel disputes the Final Equipment Receivables Amount, the
Parties shall negotiate in good faith to resolve any such dispute as promptly as
reasonably practicable.
 
(f)                 After the Final Equipment Receivables Amount has been
finally determined pursuant to Section 6.8(e), the Parties shall reconcile the
payments made hereunder for the Equipment Receivables as follows:
 
(i)             if (x) the Final Equipment Receivables Amount, (y) minus the
Sprint Equipment Receivables Payment and (z) plus the First-Year Deficit True-Up
Amount or minus the First-Year Surplus True-Up Amount, as applicable, is a
negative number, then Shentel shall, within five (5) Business Days after the
final determination of the Final Equipment Receivables Amount, pay the absolute
value of such amount to Sprint in immediately available funds, without interest.
As an example, if the Sprint Equipment Receivables Payment equals $15,750,000,
then the First-Year Target Amount would be $7,481,250.  If, on the First-Year
True-Up Date, the First-Year Collected Amount equals $7,000,000, then Shentel
would pay Sprint a First-Year Deficit True-Up Amount equal to $481,250.  If the
Final Equipment Receivables Amount was $15,000,000, Shentel would pay Sprint a
final amount equal to $268,750; and
 
(ii)            if (x) the Final Equipment Receivables Amount, (y) minus the
Sprint Equipment Receivables Payment and (z) plus the First-Year Deficit True-Up
Amount or minus the First-Year Surplus True-Up Amount, as applicable, is a
positive number, then Sprint shall, within five (5) Business Days after the
final determination of the Final Equipment Receivables Amount, pay the absolute
value of such amount to Shentel in immediately available funds, without
interest.  As an example, if the Sprint Equipment Receivables Payment equals
$15,750,000, then the First-Year Target Amount would be $7,481,250.  If, on the
First-Year True-Up Date, the First-Year Collected Amount equals $7,500,000, then
Sprint would pay Shentel a First-Year Surplus True-Up Amount equal to $18,750. 
If the Final Equipment Receivables Amount was $16,000,000, Sprint would pay
Shentel a final amount equal to $231,250.
 
(g)                For the avoidance of doubt, this Agreement provides for the
outright sale and transfer of ownership of the Equipment Receivables to Sprint.
From and after the Closing, Shentel will have no right to any payments collected
by Sprint relating to the Equipment Receivables (other than as provided in
Sections 6.8(d) and 6.8(f)) or to contact the migrated Customers for any matter
relating to the Equipment Receivables.  If Shentel or any of its Affiliates
receives or collects any funds constituting Equipment
27

--------------------------------------------------------------------------------

Receivables, Shentel or such Affiliate shall promptly remit such funds to
Sprint, it being understood, however, that Shentel makes no representation,
warranty or guaranty as to collectability of the Equipment Receivables.  Sprint
shall be solely responsible for all costs and expenses, legal or otherwise,
associated with administering, collecting and asserting rights to the Equipment
Receivables.
 
Section 6.9                  Amendment of Certain Agreements.  Sprint shall use
commercially reasonable efforts to take the actions described in Schedule 6.9.
 
Section 6.10               Lease Assignment and Termination.  At the Closing,
(a) the Parties shall terminate (or cause the termination of) each of the
nTelos-Sprint Spectrum Leases and (b) upon Sprint’s request, Shentel shall,
subject to obtaining any required consents of applicable counterparties thereto,
assign (or cause the assignment of) any requested Other nTelos Spectrum Leases
(other than any Other nTelos Spectrum Lease that is terminated or expired as of
the Closing) to Sprint or an Affiliate of Sprint.  If any such required consents
are not obtained, the associated Other nTelos Spectrum Leases shall not be
assigned and transferred to Sprint at the Closing and shall be retained by
Shentel or its applicable Affiliate. At or prior to Closing, Shentel shall, or
Shentel shall cause an Affiliate of Shentel to, terminate the Intra-Company
Lease.
 
Section 6.11               Migration Plan.  The Parties shall use their
commercially reasonable efforts to develop, within sixty (60) days of the date
hereof, a plan for the migration of the Customers to the Sprint billing platform
(the “Migration Plan”).  The Parties shall use their commercially reasonable
efforts to implement the planning activities outlined in Schedule 6.11 between
the date hereof and the finalization of the Migration Plan, so long as such
planning activities are allowed under applicable Law.  The Parties shall use
their commercially reasonable efforts to migrate the Customers to the Sprint
billing platform pursuant to the Migration Plan and the Retail Customer
Transition Services Agreement within the later of (i) one hundred eighty (180)
days after the date hereof or (ii) ninety (90) days after the Closing.
 
Section 6.12                Services Receivables.
 
(a)                 Shentel shall be entitled to receive all receivables for
services rendered under the Customer Agreements (the “Services Receivables”) for
all periods prior to the Effective Time (the “Pre-Closing Services
Receivables”).  If Sprint or any of its Affiliates receives or collects any
funds constituting Pre-Closing Services Receivables, Sprint or such Affiliate
shall promptly remit such funds to Shentel.
 
(b)               Subject to Section 6.2(c)(vii), the Services Receivables for
all periods after the Effective Time shall be governed by the Shentel Affiliate
Agreements.
 
ARTICLE VII


CONDITIONS TO CLOSING
 
Section 7.1                  Conditions to the Obligations of Shentel. 
Shentel’s obligation to consummate the Transactions is subject to the
satisfaction or waiver on or prior to the Closing Date of each of the following
conditions:
 
28

--------------------------------------------------------------------------------

(a)               All FCC Consents shall have been obtained by Final Order,
shall be in full force and effect and shall be free of any Adverse Regulatory
Condition affecting Shentel or any of its Affiliates.
 
(b)                The termination or expiration of the waiting period (and any
extension thereof) applicable to the Transaction under the HSR Act shall have
occurred and all material Consents (other than the FCC Consents) necessary to be
obtained from any Governmental Entity in order to effect the transactions
specified in Article VI of this Agreement shall have been obtained, shall be in
full force and effect and shall be free of any Adverse Regulatory Condition
affecting Shentel or any of its Affiliates.
 
(c)                The representations and warranties of Sprint contained herein
shall be true and correct in all material respects as of the Closing as if made
as of the Closing Date, and Shentel shall have received a certificate to such
effect dated as of the Closing Date and executed by a duly authorized officer of
Sprint.
 
(d)                No Proceeding (except for any Proceeding relating to FCC
matters, which shall be governed solely by the condition set forth in Section
7.1(a)) shall have been instituted by any Governmental Entity to restrain or
prohibit or otherwise challenge the legality or validity of the Transactions.
 
(e)                The covenants and agreements of Sprint to be performed on or
prior to the Closing under this Agreement shall have been duly performed and
complied with in all material respects, and Shentel shall have received a
certificate to such effect dated the Closing Date and executed by a duly
authorized officer of Sprint.
 
(f)                 The Merger shall have become effective.
 
(g)                Sprint shall have executed and delivered the following
Transaction Documents to Shentel: (i) the Assignment Documentation and (ii) the
Termination Agreement.
 
Section 7.2                   Conditions to the Obligations of Sprint.  Sprint’s
obligation to consummate the Transactions is subject to the satisfaction or
waiver on or prior to the Closing Date of each of the following conditions:
 
(a)               All FCC Consents shall have been obtained by Final Order,
shall be in full force and effect and shall be free of any Adverse Regulatory
Condition affecting Sprint or any of its Affiliates.
 
(b)                The termination or expiration of the waiting period (and any
extension thereof) applicable to the Transaction under the HSR Act shall have
occurred and all material Consents (other than the FCC Consents) necessary to be
obtained from any Governmental Entity to effect the transactions specified in
Article VI of this Agreement shall have been obtained, shall be in full force
and effect and shall be free of any Adverse Regulatory Condition affecting
Sprint or any of its Affiliates.
 
29

--------------------------------------------------------------------------------

(c)                 The representations and warranties of Shentel contained
herein shall be true and correct in all material respects as of the Closing as
if made as of the Closing Date (determined without regard to the Updated
Schedules), and Sprint shall have received a certificate to such effect dated
the Closing Date and executed by a duly authorized officer of Shentel.
 
(d)                No Proceeding (except for any action, suit, investigation or
Proceeding relating to FCC matters, which shall be governed solely by the
condition set forth in Section 7.2(a)) shall have been instituted by any
Governmental Entity to restrain or prohibit or otherwise challenge the legality
or validity of the Transactions.
 
(e)                The covenants and agreements of Shentel to be performed on or
prior to the Closing under this Agreement shall have been duly performed and
complied with in all material respects, and Sprint shall have received a
certificate to such effect dated the Closing Date and executed by a duly
authorized officer of Shentel.
 
(f)                  The Merger shall have become effective.
 
(g)                Shentel shall have executed and delivered the following
Transaction Documents to Sprint: (i) the Assignment Documentation and (ii) the
Termination Agreement.
 
ARTICLE VIII


TERMINATION
 
Section 8.1                   Termination.  This Agreement may be terminated,
and the Transactions abandoned, without further obligation of any Party except
as set forth herein, at any time prior to the Closing Date:
 
(a)                 by mutual written consent of the Parties;
 
(b)                by either Party (provided that such Party is not otherwise in
material breach) if the other Party has materially breached a representation,
warranty, covenant or agreement set forth herein, and the breaching Party fails
to cure such breach within sixty (60) days of written notice thereof; provided,
however, that if the breaching Party diligently attempts to cure such breach
during the sixty (60) day time period but fails to do so, such period will be
automatically extended for an additional thirty (30) days;
 
(c)                by either Party upon written notice to the other Party, upon
the other Party’s failing, or the other Party having filed against it and
remaining pending for more than forty-five (45) days, a petition under Title 11
of the United States Code or similar state law provision seeking protection from
creditors or the appointment of a trustee, receiver or debtor in possession;
 
(d)                by either Party upon written notice to the other Party if a
court of competent jurisdiction or Governmental Entity shall have issued an
order, decree or
30

--------------------------------------------------------------------------------

ruling permanently restraining, enjoining or otherwise prohibiting the
Transactions, and such order, decree, ruling or other action shall have become
final and non-appealable;
 
(e)                by either Party upon written notice to the other Party if the
Closing shall not have occurred on or before June 28, 2016, which is the Outside
Date as defined in the Merger Agreement as of the date hereof, after giving
effect to the extension thereof; provided, however, that the right to terminate
this Agreement pursuant to this Section 8.1(e) shall not be available to any
Party whose breach of, or failure to fulfill any material obligation under, this
Agreement has been the primary cause of, or resulted in, the failure of the
Transactions to be consummated on or before such date; and
 
(f)                  by either Shentel or Sprint upon prior written notice to
the other Party if the Merger Agreement has been terminated.
 
Section 8.2                  Effect of Termination.  In the event of a
termination of this Agreement, no Party shall have any liability or further
obligation to the other Parties to this Agreement, except that (i) nothing
herein will relieve a Party from liability for any breach of its
representations, warranties or covenants contained in this Agreement, provided,
however, that in the absence of a knowing and material breach, the breaching
Party shall only be liable to the non-breaching Party for its reasonable and
documented out-of-pocket costs and expenses incurred in conducting due diligence
related to, negotiating and preparing for the consummation of this Agreement;
and (ii) this Article VIII and Articles IX and X hereof shall survive the
termination of this Agreement for any reason. Whether or not the Closing occurs,
all costs and expenses incurred in connection with this Agreement and the
Transactions shall be paid by the Party incurring such expenses.
 
ARTICLE IX


SURVIVAL AND INDEMNIFICATION
 
Section 9.1                  Survival.  The representations and warranties
contained in this Agreement shall survive the Closing until eighteen (18) months
after the Closing Date and shall expire at such time. The covenants contained in
this Agreement shall survive until they are fully performed.  All
indemnification obligations under this Agreement shall terminate as of the
expiration of the survival period set forth in this Section, provided that the
applicable survival period shall be extended automatically to include any time
period necessary to resolve a claim for indemnification that was made prior to
the expiration of such survival period and not resolved prior to such
expiration, but any such extension shall apply only as to such claims expressly
made in writing prior to such expiration.  The right to indemnification, payment
of Losses or other remedy based on such representations, warranties, covenants
and obligations will not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant or obligation.
 
Section 9.2                 Indemnification by Shentel.  Shentel shall indemnify
and hold harmless Sprint and its Affiliates, and their respective owners,
managers, directors, officers, employees and agents (the “Sprint Indemnified
Persons”) from and against any and all demands, claims,
31

--------------------------------------------------------------------------------

liabilities, actions or causes of action, assessments, actual damages, fines,
taxes (including, without limitation, excise and penalty taxes), losses,
penalties, reasonable costs and expenses (including, without limitation,
interest, reasonable expenses of investigation, reasonable fees and
disbursements of counsel, accountants and other experts, whether such reasonable
fees and disbursements of counsel, accountants and other experts relate to
claims, actions or causes of action asserted by any Sprint Indemnified Person
against Shentel or asserted by third Parties) (collectively “Losses”), incurred
or suffered by Sprint or any Sprint Indemnified Person arising out of, in
connection with or relating to (i) any material breach of any of the
representations or warranties made by Shentel in this Agreement, (ii) any
material failure by Shentel to perform any of its covenants or agreements
contained in this Agreement, (iii) the matters described on Schedule 9.2, (iv)
any material claims by third parties arising out of, in connection with or
relating to the ownership or operation of the FCC Licenses prior to the Closing
Date or (v) any of the Excluded Liabilities.
 
Section 9.3                  Indemnification by Sprint.  Sprint shall indemnify
and hold harmless Shentel and its Affiliates, and their respective shareholders,
directors, officers, employees and agents (the “Shentel Indemnified Persons”)
from and against any and all Losses incurred or suffered by Shentel or any
Shentel Indemnified Person arising out of, in connection with or relating to (i)
any material breach of any of the representations or warranties made by Sprint
in this Agreement, (ii) any material failure by Sprint to perform any of its
covenants or agreements contained in this Agreement, or (iii) any material
claims by third parties arising out of, in connection with or relating to the
ownership or operation of the FCC Licenses on or after the Closing Date.
 
Section 9.4                  Remedies.  Notwithstanding any provisions of this
Article IX to the contrary, each of the Parties acknowledges and agrees that the
Transactions are unique and that, prior to and following the Closing, remedies
at law, including monetary damages, will be inadequate in the event of a breach
by it in the performance of its obligations under this Agreement. Accordingly,
the Parties agree that in the event of any such breach, the non-breaching Party
shall (subject to any defenses available to the breaching Party other than the
possible adequacy of remedies at law) be entitled to a decree of specific
performance pursuant to which the breaching Party is ordered to affirmatively
carry out its obligations under this Agreement, subject to the conditions of
this Agreement. The foregoing shall not be deemed to be or construed as a waiver
or election of remedies by the non-breaching Party and the non-breaching Party
expressly reserves any and all rights and remedies available to the
non-breaching Party at law or in equity in the event of any breach or default by
the breaching Party under this Agreement.  Any Party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to provide any
bond or other security in connection with any such order or injunction.  The
Parties acknowledge that in the absence of a waiver, a bond or undertaking may
be required by a court and the Parties hereby waive any such requirement of such
a bond or undertaking.
 
32

--------------------------------------------------------------------------------

ARTICLE X


MISCELLANEOUS
 
Section 10.1               Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns.
The rights of a Party under this Agreement shall not be assignable by such Party
prior to the Closing without the written consent of the other Parties.
 
Section 10.2                Notices.  All notices or other communications
hereunder shall be in writing and shall be deemed to have been duly given or
made (i) upon delivery if delivered personally (by courier service or otherwise)
to the address provided in this Section 10.2, or (ii) if delivered by facsimile
transmission to the facsimile number provided in this Section 10.2, when receipt
of transmission has been orally confirmed by the receiving Party (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice is to be delivered pursuant to
this Section 10.2), in each case to the applicable addresses set forth below (or
such other address which either Party hereto may from time to time specify). Any
notice of breach shall be prominently labeled as “Notice of Breach of Contract.”
Any Party from time to time may change its address, facsimile number or other
information for the purpose of notices to that Party by giving notice specifying
such change to the other Party.
 
If to Sprint:
 
Sprint Spectrum L.P.
c/o Sprint Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: Vice President – Business Development
Facsimile No.: (913) 523-2785
 
With a copy to (which shall not constitute notice)
 
Sprint Spectrum L.P.
c/o Sprint Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: Charles R. Wunsch, Esq., General Counsel
Facsimile No.: (913) 523-9802
 
And a copy to (which shall not constitute notice):
 
Polsinelli P.C.
900 W. 48th Place, Suite 900
Kansas City, Missouri 64112
Attention: William W. Mahood, Esq.
Facsimile No.: 816-753-1536
 
33

--------------------------------------------------------------------------------

If to Shentel:
 
Shenandoah Telecommunications Company
500 Shentel Way
Edinburg, VA 22824
Tel: (540) 984-5040
Attention: Earle A. MacKenzie, Executive Vice President and Chief Operating
Officer
 
With a copy to (which shall not constitute notice)
 
Shenandoah Telecommunications Company
500 Shentel Way
Edinburg, VA 22824
Tel: (540) 984-5040
Attention: Ray Ostroski, Vice President, Legal and General Counsel
 
And a copy to (which shall not constitute notice):
 
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219-4074
Tel:  (804) 788-7217
Fax:  (804) 343-4864
Attention:  Jeff Jones and Steven M. Haas
 
Section 10.3                Applicable Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to the conflicts of law principles thereof.
 
Section 10.4                Entire Agreement; Amendment and Waivers.  This
Agreement constitutes the entire agreement between the Parties pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties. Any
provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
Shentel and Sprint, or in the case of a waiver, by the Party against whom the
waiver is to be effective. No failure or delay by either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
Section 10.5               Counterparts.  This Agreement may be executed and
delivered in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
Section 10.6               Invalidity.  In the event that any one or more of the
provisions contained in this Agreement or in any other instrument referred to
herein, shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any other such instrument and such
34

--------------------------------------------------------------------------------

provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability, unless the consummation of the Transactions is adversely
affected thereby. Upon such determination that a particular provision or term is
invalid or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the greatest extent possible.
 
Section 10.7               Headings.  The headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.
 
Section 10.8               Expenses.  Whether or not the Transactions are
consummated, the Parties shall bear their own respective expenses (including,
but not limited to, all compensation and expenses of counsel, financial
advisors, consultants, actuaries and independent accountants) incurred in
connection with this Agreement and the Transactions.
 
Section 10.9                Publicity.  The Parties hereby agree that except as
may be required to comply with the requirements of applicable Law (including the
rules and regulations of the Securities and Exchange Commission) or the rules
and regulations of any national securities exchange or automated quotation
system sponsored by a registered national securities association upon which the
securities of one of the Parties or its Affiliates is listed (in either case the
disclosing Party shall prior to any proposed written disclosure, permit the
non-disclosing Party to review and to the extent practicable comment on such
proposed disclosure), no press release or similar public announcement or
communication will be made or caused to be made concerning the execution or
performance of this Agreement unless specifically approved in advance by all
Parties.
 
Section 10.10             No Third Party Beneficiaries.  Except for the Parties’
respective Affiliates, nothing in this Agreement is intended to or will confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
 
Section 10.11             Waiver of Jury Trial.  Each Party hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury in respect of any action, suit or Proceeding arising out of or relating to
this Agreement.
 
[Remainder of page intentionally left blank]
 
35

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers all as of the date first
written above.



 
SPRINTCOM, INC.
     
By:
/s/ Michael C. Schwartz  
Name: Michael C. Schwartz
 
Title:   Vice President
     
SHENANDOAH PERSONAL COMMUNICATIONS, LLC
     
By:
/s/ Christopher E. French  
Name: Christopher E. French
 
Title: President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------